



COURT OF APPEAL FOR ONTARIO

CITATION: Fort Erie (Town) v. 2312810
    Ontario Inc., 2021 ONCA 500

DATE: 20210707

DOCKET: M51952 (M51357)

Watt, Pardu and Trotter JJ.A.

BETWEEN

The Corporation of the Town of Fort Erie

Responding Party

and

2312810 Ontario Inc., Daniel Leo Lino
    Favero, Linda Favero

and Leo Joseph Favero

Moving Parties/Applicants

Stephanie DiGiuseppe and Karen Heath,
    for the moving parties/applicants

Terrence H, Hill, for the responding
    party

Heard and released orally: July 2, 2021 by
    video conference

REASONS FOR DECISION


[1]

The applicants seek an order setting aside the
    order of the motion judge dismissing their application for leave to appeal
    under s. 131(1) of the
Provincial Offences Act
.

[2]

Casting the decision of the motion judge
    refusing leave to appeal as based upon or amounting to jurisdictional error, they
    invoke the decision in
Hillmond Investments Ltd. v. Canadian Imperial Bank
    of Commerce
(1996)
, 29 O.R.
    (3d) 612 (Ont. C.A.), in support. They concede that the decision in
Hillmond
has not previously been applied in circumstances governed by s. 131 of the
POA
.

[3]

It is well-settled, as the motion judge said,
    that leave to appeal should be granted only in exceptional cases. Indeed, s.
    131(2) of the
POA
limits the granting of leave to cases in which the
    motion judge is satisfied that, in the particular circumstances, it is
    essential:

i.

in the public interest; or

ii.

for the due administration of justice

that leave be granted.

[4]

Section 131(3) of the
POA
enacts a
    prohibition against appeals or reviews from decisions on leave motions under s.
    131(1).

[5]

In our view, this application, however
    characterized, is barred by s. 131(3) of the
POA
. Further, even if
Hillmond
    Investments
were applicable, an issue which we need not decide, we are not
    persuaded that there was any jurisdictional failure on the part of the motion
    judge that would justify the order sought.

[6]

The application is dismissed. There is no order
    as to costs.

David Watt J.A.

G. Pardu J.A.

Gary Trotter
    J.A.


